Citation Nr: 0722160	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the right knee, residuals of a meniscectomy, 
currently rated 10 percent.  

2.  Entitlement to a separate compensable rating for the 
degenerative changes of the right knee, residuals of a 
meniscectomy, based on limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The issue adjudicated by the RO was simply entitlement to an 
increased rating for degenerative changes of the right knee, 
residuals of a meniscectomy, currently rated 10 percent.  The 
Board finds, however, that the medical evidence also raises 
the issue of entitlement to an additional, separate, 
compensable rating for the right knee disability on the basis 
of other rating criteria.  And although this additional 
aspect of the claim was not specifically considered by the 
RO, the veteran is not prejudiced by the Board's 
consideration of this additional ancillary issue because the 
Board is granting a separate rating.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (indicating the Board must explain why 
it is not prejudicial to the veteran to consider an 
additional issue or evidence that has not been considered by 
the RO in the first instance).


FINDINGS OF FACT

1.  Service connection has been established for the right 
knee disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, for symptomatic residuals following 
surgical removal of semilunar cartilage.  

2.  The evidence shows the veteran has no more than 
occasional episodes of "locking" and effusion in this knee.  

3.  However, he has limitation of flexion of this knee to 
90 degrees due to pain, and additional functional limitation 
due to pain, weakness, and lack of endurance.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the degenerative changes in the right knee, 
residuals of a meniscectomy, under Code 5259.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, and 4.71a, Code 5259 (2006).  

2.  The criteria are met, though, for a separate 10 percent 
rating for this right knee disability under Code 5260.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 
5260 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing their claims.  The VCAA was codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), the U. S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim 
- including concerning the downstream degree of disability 
and effective date of the disability.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has also held that a first element notice error has 
the natural effect of producing prejudice.  Overton v. 
Nicholson, 20 Vet. App. 427, 436 (2006).  But see, too, 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(where the Federal Circuit Court went even further and held 
that any errors in a VCAA notice for any of the elements of 
that notice are presumed to be prejudicial unless rebutted by 
VA).

In Sanders, the Federal Circuit Court held that, in order to 
show that a VA notice error did not affect the essential 
fairness of the adjudication, "VA must persuade 
the reviewing court that the purpose of the notice was not 
frustrated, e.g., by demonstrating:  (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law."

VCAA notice also, to the extent possible, should be provided 
prior to initially adjudicating the claim.  But if this was 
not done, the timing error in the provision of the VCAA 
notice may be deemed harmless if it does not affect the 
essential fairness of the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).  See, too, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that, even in 
situations where content-complying VCAA notice was not sent 
until after the initial adjudication of the claim, the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
the timing defect).  

Here, the Board is granting a separate rating for additional 
disability in the right knee.  And in implementing the 
Board's decision, the RO can then ensure there has been 
compliance with the VCAA - including insofar as apprising 
the veteran of the downstream effective date element of his 
claim, as required by the holdings in Dingess and Dunlap.  
Suffice it to say at this point that the RO sent him a letter 
in June 2002, prior to initially adjudicating his claim in 
September 2002, explaining what the evidence needed to show 
for him to receive a higher disability rating and discussing 
his and VA's respective responsibilities in gathering 
supporting evidence.

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Symptomatic postoperative residuals of removal of semilunar 
cartilage warrant a 10 percent rating.  Code 5259.  

A number of other diagnostic codes are also potentially 
applicable in this case.  For dislocation of the semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent evaluation is 
warranted.  Code 5258.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A 0 percent 
(i.e., noncompensable) rating is assigned for limitation of 
flexion to 60 degrees or more.  Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
0 percent rating.  A 10 percent rating requires extension 
limited to 10 degrees.  A 20 percent rating requires 
extension limited to 15 degrees.  A 30 percent rating 
requires extension limited to 20 degrees.  A 40 percent 
rating requires extension limited to 30 degrees.  And a 
50 percent rating requires extension limited to 45 degrees.  
Code 5261.

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

VA and private clinic records dated from January 2003 through 
March 2004 note periodic complaints of recurrent right knee 
pain and weakness, but largely reflect treatment for 
unrelated disorders.  

A VA orthopedic compensation examination was conducted in 
November 2003.  Although this examination is more than three 
years old at this point, the Board notes that the record does 
not contain any communication from the veteran indicating his 
right knee symptoms have worsened since that examination.  
See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); and Allday v. Brown, 7 Vet. 
App. 517, 526 (1995).  See, as well, VAOPGCPREC 11-95 (April 
7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the Board finds that an additional, current 
examination is not necessary for a proper assessment of the 
severity of his right knee disability.  

The November 2003 VA examiner noted the veteran's complaints 
of intermittent pain, stiffness, swelling, giving way, 
"locking," and occasional instability in his right knee.  
He reportedly took Motrin which provided some relief.  
Prolonged sitting or standing would precipitate the pain.  He 
sometimes used a cane to ambulate up to three or four blocks 
before he would have to stop due to pain.  He also wore an 
elastic knee brace at times.  On examination, he could flex 
his right knee to 95 degrees and could extend it 0 degrees.  
The examiner indicated that flexion greater than 90 degrees 
caused pain; repetitive motion also caused pain.  There was 
crepitus in both knees on range of motion testing, greater on 
the right.  The examiner also stated that function of the 
right knee was additionally limited by pain, weakness, and 
lack of endurance.  Stability of the right knee was described 
as within normal limits.  Strength of the right quadriceps 
muscle was noted to be 4/5, however.  X-rays of the right 
knee were also reported to be within normal limits.  

The veteran underwent arthroscopic surgery on his right knee 
for a meniscectomy in 1995.  Service connection for the 
disability was established by a rating decision in May 1995 
and a 10 percent evaluation assigned under Code 5259, based 
on symptomatic residuals of the cartilage removal surgery.  

The Board finds that the veteran's symptoms of stiffness, 
swelling, "locking," and giving way concerning his right 
knee are clearly the type of postoperative residuals 
contemplated by Code 5259.  Thus, a 10 percent rating for the 
disability is warranted on that basis, as has already been 
assigned by the RO.  Code 5259, however, does not provide for 
any higher rating on that basis.  So he must look elsewhere 
to receive greater compensation.

Based on the very few notations of right knee symptoms noted 
in the clinic records, the Board cannot say that the veteran 
has frequent episodes of "locking" and effusion into the 
joint, as would warrant a 20 percent rating under Code 5258.



Nevertheless, the Board must also consider whether a 
compensable rating for the right knee might be warranted on 
still other bases.  For example, if the veteran has arthritis 
in this knee and instability, he potentially can receive 
separate ratings under DCs 5003 and 5257, respectively.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  See, 
too, VAOPGPREC 9-98 (August 14, 1998); and Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

But as mentioned, the results of the November 2003 VA 
examination do not strictly meet the requirements for a 
compensable rating under Code 5260 - as flexion of the right 
knee is limited by pain only at 90 degrees.  Nor is there any 
clinical evidence of recurrent subluxation or lateral 
instability, as might warrant a compensable rating under Code 
5257.  Moreover, there is no evidence of any limitation of 
extension of the right knee, as required for a compensable 
rating under Code 5261.  This also, in turn, means the 
veteran cannot receive separate ratings for limitation of 
flexion and extension.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

That said, however, the November 2003 examiner did clearly 
indicate the veteran experienced additional functional 
limitation in this knee due to pain, weakness, and lack of 
endurance.  This is significant because, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court that the provisions of the 
Rating Schedule do not subsume 38 C.F.R. § 4.40, and that 
38 C.F.R. § 4.14 (2006) does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  In addition, the 
Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.  



Therefore, giving the veteran the benefit of the doubt as 
required by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the 
Board finds that the other manifestations of his right knee 
disability - described by him and by the November 2003 VA 
examiner as painful motion, weakness, and lack of endurance, 
warrant an additional 10 percent rating under Code 5260 based 
on what resultantly amounts to is a compensable limitation of 
motion on use.  See § 4.59 (It is the intention of the 
regulation to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.)  

One final point worth noting, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disability.  
38 C.F.R. § 3.321(b)(1).  Here, though, the Board believes 
the regular schedular standards adequately describe and 
provide for the veteran's disability level.  There is no 
indication he has been hospitalized for treatment of his 
right knee disability since 1995, much less frequently.  
Neither does the record reflect marked interference with 
employment, meaning above and beyond that contemplated by the 
two 10 percent schedular ratings he now has as a result of 
this decision (see 38 C.F.R. § 4.1) - and keeping in mind 
the RO already has granted his separate claim for a total 
disability rating based on individual unemployability (TDIU) 
and made the award retroactively effective from the original 
date of his claim.  He has submitted no evidence of excessive 
time off from work or inability to work due to the right knee 
disability, specifically, or of concessions made by his 
employer because of it.  There simply is no evidence of any 
unusual or exceptional circumstances that would take his case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.

In summary, then, the Board finds that an increased rating 
for degenerative changes of the right knee, residuals of a 
meniscectomy, under Code 5259 is not warranted.  However, the 
criteria are met for a separate 10 percent rating for the 
disability under Code 5260.  


ORDER

An increased rating for degenerative changes of the right 
knee, residuals of a meniscectomy, currently rated 10 percent 
under Code 5259, is denied.  

But a separate 10 percent rating for this disability, based 
on effective limitation of flexion under Code 5260, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


